Opinion by
Mr. Justice Clark:
Upon a careful examination of this case, we are of opinion that the legacy created in the will of the late Charles Albright, deceased, in favor of the Carbon County Law Library, could only be sustained as a gift or legacy to charitable uses. The Carbon County Law Library has no corporate existence; it is not even an unincorporated society; it has no membership, no constitution or contract of association, in fact, no organization. The library of books is, of course, a thing inanimate, belonging perhaps to the county, and, as the learned judge of the court below suggests, hás no more capacity to receive a legacy or a bequest than the court house itself.
It is unnecessary, .however, for us to decide whether or not the objects and purposes of the law library, as contemplated in the act of April 9, 1868, constitute a charity, for if the testator’s provision be a bequest to a charitable use, it is defeated by the act of April 26, 1855 (P. L. 332), and if not, it is void for want of a proper person to receive it.
The judgment is affirmed.